                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 31, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

JARVIS DUGAS,                    §
                                 §
      Plaintiff,                 §
VS.                              §              CIVIL ACTION NO. 2:19-CV-302
                                 §
THE UNITED STATES OF AMERICA, et §
al,                              §
                                 §
      Defendants.                §

          ORDER STRIKING PLAINTIFF’S AMENDED COMPLAINT
             AND DENYING PLAINTIFF’S MOTION FOR LEAVE
         TO FILE AN AMENDED AND SUPPLEMENTAL COMPLAINT

      Plaintiff Jarvis Dugas, a Texas inmate appearing pro se and in forma pauperis, has

filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983. Pending before the

Court is Plaintiff’s Amended Complaint (D.E. 13) and Motion for Leave to File an

Amend Complaint and Supplemental Complaint (D.E. 14).

      Plaintiff is currently housed at the Jester IV Unit in Richmond, Texas. He has

sued the following defendants in his complaint: (1) the United States of America; (2) the

State of Texas; (3) The Judicial System for Texas; (4) the Southern District of Texas

Court House; (5) Ken Paxton, Attorney General of the State of Texas; (5) Magistrate

Judge B. Janice Ellington; (6) Erick Echavarry; (7) Donna Pfannstiel; and (8) David J.

Bradley, Clerk of Court for the Southern District of Texas. Plaintiff’s allegations arose

primarily in connection with his dissatisfaction over Magistrate Judge B. Janice


1/4
Ellington’s rulings and recommendations issued in two prior civil rights cases filed by

him, Dugas v. Quintero, et al,, 2:17-CV-48 and Dugas v. The State of Texas, et al., 2:19-

CV-16.

       Plaintiff alleged that Judge Ellington’s decisions in Case No. 2:17-CV-48 were

erroneous and deprived him of a fair trial. He specifically challenged the decision to

grant summary judgment in favor of Pfannstiel and Echavarry, two defendants sued in

Case No. 2:17-CV-48. With regard to Case No. 2:19-CV-16, Plaintiff disagreed with

Judge Ellington’s rejection of his claims at the screening stage.       Plaintiff sought

injunctive and monetary relief.

       On October 30, 2019, District Judge David Morales entered an Order dismissing

Plaintiff’s claims against Defendants with prejudice. (D.E. 8). In that Order, Judge

Morales determined that: (1) Defendants Ellington and the United States are immune

from suit; (2) Plaintiff’s claims against the State of Texas and the Judicial System for

Texas are barred by the Eleventh Amendment, and (3) Plaintiff has otherwise failed to

state a claim for relief against all named Defendants. (D.E. 8, pp. 4-9). Judge Morales

further concluded that the dismissal of this case counts as a strike for purposes of 28

U.S.C. § 1915(g). (D.E. 8, p. 9).

       On October 15, 2019, the undersigned granted Plaintiff’s application to proceed in

forma pauperis. (D.E. 7). In that order, the undersigned instructed Plaintiff that “[n]o

amendments or supplements to the complaint will be filed without prior court approval”

and that “[a] completed amended complaint will be attached to any motion to amend.”

(D.E. 7, ¶ 7).

2/4
      On January 27, 2019, Plaintiff filed his Amended Complaint (D.E. 13) and Motion

for Leave to File an Amended Complaint and Supplemental Complaint. (D.E. 14). As

part of his motion for leave, Plaintiff has included allegations against the United States

and Senior District Judge Hilda G. Tagle. (D.E. 14). It is unclear whether Plaintiff

intends these allegations to comprise a separate proposed Supplemental Complaint.

Nevertheless, Plaintiff has not attached a completed Supplemental Complaint to the

motion. Thus, with respect to Plaintiff’s attempt to file a Supplemental Complaint, he

has not complied with the instructions set forth in the October 15, 2019 Order.

      Plaintiff has submitted a completed Amended Complaint (D.E. 13) along with his

motion seeking leave to amend. In his proposed Amended Complaint, Plaintiff seeks to

sue the following defendants in his complaint: (1) the United States of America; (2) the

State of Texas; (3) The Judicial System for Texas; (4) the Southern District of Texas

Court House; (5) Magistrate Judge B. Janice Ellington; (6) Judge Tagle; and (7) David J.

Bradley, Clerk of Court for the Southern District of Texas.

        Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be

freely given when justice so requires.” Determining when justice requires permission to

amend rests within the discretion of the trial court. Zenith Radio Corp. v. Hazeltine

Research, Inc., 401 U.S. 321, 330 (1971); Smith v. EMC Corp., 393 F.3d 590, 595 (5th

Cir. 2004).   A federal court has discretion to deny a motion to amend when that

amendment would be futile.      Foman v. Davis, 371 U.S. 178, 182 (1962); Martin’s

Herend Imports, Inc. v. Diamond & Gem Trading U.S. Am. Co., 195 F.3d 765, 771 (5th



3/4
Cir. 1999). “An amendment is futile if it would fail to state a claim upon which relief

could be granted.” Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir. 2000).

          Plaintiff’s proposed Amended Complaint fails to cure any of the deficiencies

explained by Judge Morales in the October 15, 2019 Order. Plaintiff primarily attacks

the decisions rendered by both Judge Ellington and Judge Tagle in Plaintiff’s prior cases.

These defendants, however, are entitled to absolute judicial immunity with respect to

their judicial actions. Plaintiff otherwise has failed to state a claim for relief against any

of the named Defendants. To the extent that Plaintiff seeks to raise claims under the

Americans with Disabilities Act (ADA) against any defendant, such claims are

conclusory and without any basis. Lastly, it would be futile for Plaintiff to raise any state

law claims in his Amended Complaint as this Court would decline to exercise

supplemental jurisdiction over those claims in the absence of any actionable federal

claims.

       Accordingly, Plaintiff’s motion seeking leave to amend and supplement his

complaint (D.E. 14) is DENIED because: (1) he has failed to attach a completed

Supplemental Complaint to his motion; and (2) the amendments contained in his

proposed Amended Complaint are futile. The undersigned further STRIKES Plaintiff’s

Amended Complaint from the record.

       ORDERED this 30th day of January 2020.


                                               ___________________________________
                                                            Jason B. Libby
                                                     United States Magistrate Judge


4/4
